Exhibit 10.3

 

EXECUTION COPY

 

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

 

This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made on and
as of December 4, 2005, by and among WILLIAM STRAUSS (“Executive”), and PROVIDE
COMMERCE, INC., a Delaware corporation (“Company”).

 

RECITALS

 

A. Executive and Company have previously entered into an Amended and Restated
Employment Agreement dated February 24, 2003, as amended by that certain First
Amendment to Employment Agreement dated as of September 24, 2004 and that
certain Second Amendment to Employment Agreement dated as of September 9, 2005
(the “Prior Agreement”).

 

B. Concurrently with the execution and delivery of this Agreement, Company is
entering into the Agreement and Plan of Merger among Company, Liberty Media
Corporation, a Delaware corporation (“Parent”), and Barefoot Acquisition, Inc.,
a Delaware corporation and indirect wholly owned subsidiary of Parent (the
“Merger Agreement”).

 

C. The parties desire to amend certain terms and conditions set forth in the
Prior Agreement as of, and contingent upon, the occurrence of the Effective
Time, as defined in the Merger Agreement.

 

D. This Amendment is an inducement to Parent to enter into the Merger Agreement,
and it is a condition precedent to Parent’s obligations to effect the Merger
thereunder that this Agreement shall have been entered into and be in full force
and effect.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows, contingent and effective upon
the occurrence of the Effective Time:

 

1. Section 3(c) of the Prior Agreement is amended in its entirety to read as
follows:

 

“(c) As of the Effective Time (as defined in the Agreement and Plan of Merger
among the Company, Liberty Media Corporation, a Delaware corporation (“Parent”),
and Barefoot Acquisition, Inc., a Delaware corporation and indirect wholly owned
subsidiary of Parent, entered into as of December 4, 2005 (the “Merger
Agreement”)), Executive will be eligible to receive grants of Appreciation Units
under the Provide Commerce, Inc. Value Plan, as the same may hereafter be
amended from time to time (the “Value Plan”).”

 

2. Section 4 of the Prior Agreement is hereby deleted and replaced with the
words “Intentionally Omitted,” and Executive acknowledges that he will no longer
have rights to purchase New Securities as set forth in that section.



--------------------------------------------------------------------------------

3. The second sentence of Section 5(b) of the Prior Agreement is hereby amended
to read as follows:

 

“As used herein, the term “Cause” shall mean any and all of the following:
(i) an act of fraud or embezzlement against the Company by Executive; (ii) a
conviction of, or plea of “guilty” or “no contest” to, a felony by Executive; or
(iii) Executive’s willful misconduct in the performance of his duties under this
Agreement, including, without limitation, any intentional act or failure to act
by the Executive that constitutes a material breach of Executive’s duty of
loyalty to the Company, which misconduct Executive fails to remedy within
forty-five (45) days of notice thereof pursuant to Section 12.”

 

4. The last two sentences of Section 5(c) of the Prior Agreement are hereby
deleted and the following text is added to the end of such section:

 

“The Company and Executive agree that, for purposes of this Agreement, a
“termination without cause,” shall include any of the following events,
occurring without his prior written consent: (i) any reduction in Executive’s
Base Salary (other than a reduction in salary which is applied to a substantial
portion of the Company’s employees); (ii) Executive’s replacement as the
Company’s CEO; (iii) a material change in Executive’s title, duties or
responsibilities within the Company; and (iv) a relocation of the Company’s
primary place of operation by a distance of more than fifty (50) miles. Any such
“termination without cause” shall entitle Executive to resign his employment and
receive the Severance Benefit described in this Section 5(c). Notwithstanding
the foregoing, Executive acknowledges and agrees that the consummation of the
transactions contemplated by the Merger Agreement and the resulting changes in
corporate leadership, corporate structure and compensation arrangements to be
implemented in connection therewith (including, without limitation, Executive’s
resulting status as an officer of a subsidiary of a publicly traded company and
the removal of Executive from the Board of Directors of the Company) shall not
constitute an event giving rise to a “termination without cause” for purposes of
this Agreement.”

 

5. Section 5(e) of the Prior Agreement is hereby amended to read as follows:

 

“(e) Definition of Stock Awards. For purposes of this Agreement, the term “Stock
Awards” shall mean all stock options, restricted stock and such other awards
granted pursuant to the Company’s stock option and equity incentive award plans
or agreements and any shares of stock issued upon exercise thereof, including,
without limitation, any Appreciation Units granted under the Value Plan.”

 

6. Section 9 of the Prior Agreement is hereby deleted and replaced with the
words “Intentionally Omitted.”

 

7. Section 15 of the Prior Agreement is hereby amended to add the following
sentence to the end thereof:

 

“Notwithstanding the forgoing, the parties acknowledge that Parent is not a
direct or indirect successor to the Company as a result of the consummation of
the transactions contemplated by the Merger Agreement.”



--------------------------------------------------------------------------------

8. This Amendment will be effective as of the Effective Time. If the Effective
Time does not occur or the Merger Agreement is terminated pursuant to Article
VIII of the Merger Agreement, this Amendment shall be null and void and of no
effect.

 

9. Except as set forth in this Amendment, the Prior Agreement shall remain in
full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereby
execute and deliver this THIRD AMENDMENT TO EMPLOYMENT AGREEMENT, on and as of
the date first set forth above.

 

PROVIDE COMMERCE, INC.

By:  

/s/ Abraham Wijnperle

   

Name:

 

Abraham Wijnperle

   

Title:

 

President

 

WILLIAM STRAUSS

/s/ William Strauss

Address:

Fax:

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO EMPLOYMENT AGREEMENT]